DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action was written in response to the Applicant’s Remarks filed 12/4/20.  Claims 16-18, 20, 21, 23-25, 34, and 35.  Claims 34 and 35 are new.  Claims 23-25 have been withdrawn.  Claims 16-18, 20, 21, 34, and 35 have been examined on the merits.
Withdrawn Rejections
The 112 2nd rejection of claim 19 has been withdrawn due to the cancellation of the claim.
The 112 1st rejections of claims 20 and 21 have been withdrawn. 
The 103 rejection of claim 20 has been withdrawn.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 20, 34, and 35 are allowable over the prior art of record as the prior art of record does not disclose (a)    the Lactobacillus fermentum strain CHCC12798 deposited deposited with the German Collection of Microorganisms and Cell Cultures (DSMZ) as DSM32084;  (b)    the Lactobacillus fermentum strain CHCC12797 deposited with the DSMZ as DSM32085;  (c)    the Lactobacillus fermentum strain CHCC14591 deposited with the DSMZ as DSM32086; (d)    the Lactobacillus fermentum strain CHCC14588 deposited with the DSMZ as DSM32087; (e)    the Lactobacillus fermentum strain CHCC15844 deposited with the DSMZ as DSM32088; (f)    the Lactobacillus fermentum strain CHCC15865 deposited with the DSMZ as DSM32089; (g)    the Lactobacillus fermentum strain CHCC15847 deposited with the DSMZ as DSM32090; (h)    the Lactobacillus fermentum strain CHCC15848 deposited with the DSMZ as DSM32091; (i)    the Lactobacillus fermentum strain CHCC15926 deposited with the DSMZ as DSM32096; (k)    a mutant strain .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Folkenberg et al. (US 2012/0107451) in view of Hornbaek et al. (US 2014/0093487).
Regarding Claim 16:  Folkenberg discloses a method of making a fermented milk product by adding L. fermentum to milk [abstract; 0012; 0014; 0016].  Folkenberg discloses fermenting to a pH of 4.55 at a temperature of 40°C or 42°C [0046; 0057].	
  Folkenberg discloses including S. thermophilus with L. fermentum or L. bulgaricus with L. fermentum [claim 1, 9, and 10].  Folkenberg also discloses L. fermentum with S. thermophilus and L. bulgaricus [0056].  Folkenberg discloses that drinkable yogurts contain at least 106 CFU/ml [0040].
Folkenberg does not explicitly disclose the ability of the L. fermentum to reduce the concentration of acetaldehyde produced by a starter culture during fermentation in a fermented milk product by at least 50%.  However, Folkenberg does disclose that the L. fermentum produces less acetaldehyde than other starter bacteria [0055; Table 3].
Further, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties in separable.  Therefore, if the prior art In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Folkenberg discloses the same bacteria and would therefore produce the same result.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify Folkenberg to include Streptococcus thermophilus and L. bulgaricus as a starter as in Hornbaek since Folkenberg discloses the use of L. fermentum with Streptococcus thermophilus or L. bulgaricus and since the microorganisms are standard inoculants known in the art to be used to produce fermented milk [Folkenberg 0004].
Although Folkenberg discloses different units, CFU/ml vs. CFU/g, it would have been obvious to one of ordinary skill in the art that the amount in Folkenberg would have contained similar amounts of the claimed microorganism as it would have been a matter of the form of the substrate being in liquid form versus a more solid yogurt.
Regarding Claim 17:  Folkenberg as modified discloses as discussed above in claim 16.
Folkenberg does not disclose wherein the Lactobacillus fermentum bacterium has the ability to reduce the concentration of acetaldehyde produced by a starter culture during fermentation in a fermented milk product by at least 75%, as determined in an assay comprising: preparing a fermented milk product by:
(a)    inoculating a milk with the Lactobacillus fermentum at a concentration of at least 107 CFU/g and with a starter culture,
(b)    fermenting the inoculated milk until a pH of 4.6 is reached, and;
(c)    storing the fermented milk product at 7 ± 1°C for 14 days; adding 200 µl of 4N H2S04 to 1 g of the fermented milk product and determining the concentration of acetaldehyde by static head space gas chromatography.
L. fermentum to reduce the concentration of acetaldehyde produced by a starter culture during fermentation in a fermented milk product by at least 75% as determined in an assay as a way of characterizing a known product in a manner not specifically reflected by the prior art of record. 
Further, despite Applicants’ recitation of method steps for an assay this does not provide a patentable distinction over a method of fermenting milk products with the claimed L. fermentum as discussed above, absent any clear and convincing evidence otherwise. It is reasonable to conclude that since the prior art discloses milk and fermenting it with L. fermentum as disclosed by the Applicants that there is no patentable distinction and thus the burden shift to the Applicants to demonstrate that the method used to determine inhibition discloses a patentably distinct product.
Further the Examiner notes that “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties in separable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 18:  Folkenberg discloses as discussed above in claim 16.  Folkenberg discloses an amount of acetaldehyde produced by L. bulgaricus as being 6.6 and 7.1 ppm [Table 3].  
Regarding Claim 21: Folkenberg as modified discloses as discussed above in claim 16.
Folkenberg as modified does not disclose wherein the method further comprises adding to the milk or to the milk product at least one further bacterium selected from: 
(a) Lactobacillus rhamnosus bacterium of strain CHCC15860 deposited with the DSMZ as DSM32092; 
(b) Lactobacillus rhamnosus bacterium of strain CHCC5366 deposited with the DSMZ as DSM23035; 

(d) Lactobacillus paracasei bacterium of strain CHCC12777 deposited with the DSMZ DSM24651; 
and (e) Lactobacillus paracasei bacterium of strain CHCC14676 deposited with the DSMZ as DSM25612.
Hornbaek discloses a method of making yogurt including Lactobacillus rhamnosus bacterium of strain CHCC12697 as deposited with the DSMZ under accession No. DSM24616; and Lactobacillus paracasei bacterium of strain CHCC 12777 as deposited with the DSMZ under accession No. DSM24651 [0011; 0079].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify Folkenberg to include Lactobacillus rhamnosus bacterium of strain CHCC12697; or Lactobacillus paracasei bacterium of strain CHCC 12777 as in Hornbaek as they provide an antimicrobial effect on molds and yeast within the fermented milk composition [Hornbaek 0008; 0010]. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Folkenberg et al. (US 2012/0107451) and Hornbaek et al. (US 2014/0093487) as applied to claim 16 above and in further view of Jimenez et al. (US 2104/0023749).
Regarding Claim 18:  Folkenberg discloses as discussed above in claim 16.  Folkenberg discloses an amount of acetaldehyde produced by L. bulgaricus as being 6.6 and 7.1 ppm [Table 3].  Although L. bulgaricus are known yogurt starter cultures, Folkenberg does not explicitly disclose it as a starter culture. 
Jimenez discloses a background starter culture of S. thermophilus and L. bulgaricus as having an acetaldehyde level of 5.8 [0029; 0030; Table 1].
S. thermophilus and L. bulgaricus as having an acetaldehyde level of 5.8.  
Response to Arguments
The 112 2nd rejection of claim 19 has been withdrawn due to the cancellation of the claim.
The 112 1st rejections of claims 20 and 21 have been withdrawn. 
The 103 rejection of claim 20 has been withdrawn.
On pages 11-12, the Applicant’s assert that Folkenberg does not provide a reasonable expectation of success that the method of Folkenberg could reduce acetaldehyde and that the examiner has used inherency to meet the claim limitation.  The Applicants assert that Folkenberg does not disclose an amount of L. fermentum.  The Applicants assert that Folkenberg does not provide a reasonable expectation of success of reducing acetaldehyde by at least 50% with a culture containing S. thermophilus and L. delbrueckii subsp. bulgaricus.  
The Examiner disagrees.  Folkenberg explicitly discloses that drinkable yogurts contain at least 106 CFU/ml [0040] and further Folkenberg disclosed at least 1 x107 CFU L. fermentum [0023].  Therefore the Examiner maintains that Folkenberg discloses amounts of L. fermentum.  Further, Folkenberg in Table 3 clearly shows that the amount of acetaldehyde produced from a combination of L. fermentum and S. thermophilus was 2.9 as compared to a starter not containing the L. fermentum which was 6.9 and 7.1.  It is clear that the presence of L. fermentum resulted in a lower amount of acetaldehyde in the presence S. thermophilus since the combination of S. thermophilus and L. bulgaricus had the higher acetaldehyde amount than the combination of L. fementum and S. thermophilus.  Further, the Applicants own admission it is the L. fermentum that causes the decline acetaldehyde [pg. 11, lines 18-21]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Felicia C Turner/            Primary Examiner, Art Unit 1793